Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-26-2007

Fattah v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4398




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Fattah v. Beard" (2007). 2007 Decisions. Paper 1738.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1738


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                       ________________

                             NO. 05-4398
                          ________________

                           ABDEL FATTAH,

                                    Appellant

                                    v.

        JEFFREY BEARD, PA Secretary of Department of Corrections;
          DONALD KELCHNER, Superintendent as SCI Camp Hill;
      JOHN A. PALAKOVICH, Deputy Superintendent at SCI Camp Hill;
       Mr., M.D. WILLIAM YOUNG, Medical Doctor at SCI Camp Hill;
   JOHN KILLEEN, CO1; CLIFFORD PELTER, CO1; PAUL ALLEN, CO1;
 DAVID STOCKHOLM; DERRICK ZIMMERMAN; MICHAEL SCOTT, CO1;
              CHARLES CRAIG, CO1; JESSE WITTEL, CO1;
WILLIAM TORRES, CO1; ROBERT KOLVA, CO1; DAVID CROZIER, CO1;
 RICHARD MALONE, CO1; THOMAS SLOOP, CO1; NATHAN GOSS, CO1;
     ROBERT SANTANGELO, CO1; OFFICER JOSEPH KEEFER, CO1;
           MICHAEL CLARK, CO1; RANDY MCCAUSLIN, CO1;
           C.O.1 JEFFREY ALBA, C.O.1; EDWARD SMITH, CO2;
  ALLEN WEBB, CO2; TODD MYERS, CO2; MICHAEL HARMON, CO2;
PAUL LEGGORE, CO3; BERNARD BAKER, CO3; ROBERT RESSLER, CO3;
         LIEUTENANT LADY; STEIGERWALT, Corrections Officer;
  SERGEANT KREIDER; C.O. WARNER; LEHMAN, Correctional Officer;
                       HUPER, Correctional Officer
                 ____________________________________

             On Appeal From the United States District Court
                 For the Middle District of Pennsylvania
                      (D.C. Civil No. 03-cv-01314)
              District Judge: Honorable James M. Munley
              ____________________________________

               Submitted Under Third Circuit LAR 34.1(a)
                          December 22, 2006
              BEFORE: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES.

                                   (Filed January 26, 2007)
                                 _______________________

                                        OPINION
                                 _______________________

PER CURIAM

         Appellant Abdel Fattah appeals from an order entered by the United States District

Court for the Middle District of Pennsylvania dismissing his complaint as a sanction for

his continued failure to attend his own depositions. We will affirm the District Court’s

order.

         The parties are familiar with the facts, so we will only briefly summarize them

here. Fattah is an inmate at the State Correctional Institute at Camp Hill, Pennsylvania.

In August 2003, he filed a civil rights complaint naming prison officials and employees as

defendants, alleging that the defendants assaulted and discriminated against him because

he is an Arab Muslim. He also alleged that during his participation in a hunger strike, the

defendants administered forced feedings in an objectionable manner and provided

inadequate medical care. The District Court granted in part and denied in part the motion

to dismiss filed by the defendants, and the matter proceeded to discovery.

         The District Court granted the defendants’ motion for leave to depose Fattah, and

Fattah acknowledged in a letter to the District Court that the motion had been granted.

The defendants filed a notice to depose Fattah on March 23, 2005, with notice to Fattah



                                              2
by mail. Thereafter, the defendants filed a motion to compel, stating that Fattah refused

to leave his cell to attend the March 23, 2005 deposition and refused to respond to those

who addressed him. A prison physician examined Fattah and found no medical reason

preventing him from attending the deposition. On March 24, 2005, the District Court

granted the motion to compel and ordered Fattah to submit to a deposition and cooperate

in good faith or face further sanction. On March 30, 2005, the District Court issued

another order, warning Fattah that noncompliance with the March 24, 2005 order would

result in sanctions imposed under Rule 37, Federal Rules of Civil Procedure, which may

include dismissal of the case.1

       On April 5, 2005, the defendants then filed a motion to dismiss under Rule 37(d)

for Fattah’s failure to attend his deposition. In the motion, the defendants stated that

defense counsel and the stenographer returned to SCI-Camp Hill to depose Fattah on

March 30, 2005. Once again, Fattah refused to leave his cell, refused to respond to those

who addressed him, and appeared to be unresponsive. The defendants further stated in

support of their motion that counsel read aloud to Fattah the District Court’s March 24,

2005 order, and again, a prison physician examined Fattah and found no medical reason

preventing him from attending the deposition. Fattah filed a response to the motion. On




       1
         The order refers to Rule 37(c), but it appears that the District Court intended to
refer to Rule 37(b) regarding sanctions for failure to comply with a discovery order. In
pertinent part, Rule 37(b)(2) provides for court-imposed sanctions, including dismissal of
the action, if a party fails to obey an order to provide or permit discovery.

                                              3
August 19, 2005, the District Court held an evidentiary hearing with respect to the motion

to dismiss. On September 14, 2005, the District Court granted the defendants’ Rule 37(d)

motion and dismissed the complaint. Fattah appeals. He has filed two motions for

extraordinary relief, to which the appellees have filed a response.2

       We have appellate jurisdiction under 28 U.S.C. § 1291. We review the District

Court’s Rule 37 dismissal of the action for abuse of discretion. Curtis T. Bedwell and

Sons, Inc. v. Int’l Fidelity Ins. Co., 843 F.2d 683, 691 (3d Cir. 1988). To determine

whether the District Court abused its discretion, we consider how the court balanced the

six factors set out in Poulis v. State Farm Fire and Casualty Company, 747 F.2d 863, 868

(3d Cir. 1984), and whether the record supports its findings. Curtis T. Bedwell and Sons,

Inc., 843 F.2d at 691-92. The Poulis factors are (1) the extent of the party’s personal

responsibility; (2) the extent of prejudice to the adversary caused by the failure to meet

scheduling orders and to respond to discovery; (3) a history of dilatoriness; (4) whether

the conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions

other than dismissal, which involves analysis of those alternative sanctions; and (6) the

meritoriousness of the claim or defense. Poulis, 747 F.2d at 868. Each factor need not be

satisfied for the District Court to dismiss a complaint. Ware v. Rodale Press, Inc., 322

F.3d 218, 221 (3d Cir. 2003). We recognize that the sanction of dismissal is extreme and




       2
         Fattah previously filed motions for appointment of counsel and for injunctive
relief, which this Court denied. This Court granted his motion for an expedited appeal.

                                              4
should be reserved for cases where it is justly deserved, but our standard of review is

deferential. Id. at 221-22.

       The District Court memorialized its Poulis findings in its dismissal order. Upon

review of the record, as well as the parties submissions on appeal, we conclude that the

District Court did not abuse its discretion in dismissing the action under Rule 37(d). We

emphasize that the record amply supports Fattah’s willful conduct and bad faith in

pursuing his claims, for example, Fattah’s propensity to engage in “playing possum”

when it is convenient for him, and his refusal to acknowledge delivery of his legal mail.

       We will affirm the District Court’s order. We deny Fattah’s motions for

extraordinary relief.




                                             5